Exhibit 10.1

SECOND AMENDMENT

TO

FIRST AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

GLADSTONE LAND LIMITED PARTNERSHIP

THIS SECOND AMENDMENT (this “Amendment”) to the FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF GLADSTONE LAND LIMITED PARTNERSHIP (the
“Partnership”) is made and entered into to be effective as of January 10, 2018.
Capitalized terms used herein and not defined herein shall have the meanings
ascribed thereto in the First Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of October 7, 2014 (as amended by the
First Amendment (as defined below), the “Partnership Agreement”).

W I T N E S S E T H:

WHEREAS, the Certificate of Limited Partnership of the Partnership was filed in
the office of the Secretary of State of the State of Delaware on December 31,
2003;

WHEREAS, Gladstone Land Partners, LLC, a Delaware limited liability company (the
“General Partner”), is the sole general partner of the Partnership;

WHEREAS, Gladstone Land Corporation, a Maryland corporation (the “Parent”), is
the sole member of the General Partner;

WHEREAS, pursuant to Section 4.03 of the Partnership Agreement, the General
Partner is permitted to cause the Partnership to issue additional Partnership
Units, for any Partnership purpose, at any time or from time to time, to the
Partners (including the Parent) or to other Persons, for such consideration and
on such terms and conditions as shall be established by the General Partner and
such additional Partnership Units may be issued in one or more classes, or one
or more series of any of such classes, with such designations, preferences and
relative participating, optional or other special rights, powers and duties as
shall be determined by the General Partner and set forth in a written document
thereafter attached to and made an exhibit to the Partnership Agreement (a
“Partnership Unit Designation”);

WHEREAS, pursuant to Section 15.15 of the Partnership Agreement, the Partnership
Agreement may be amended by the General Partner without the consent of the
Limited Partners to set forth the designations, preferences or other rights,
voting powers, restrictions, limitations as to distributions, qualifications or
terms or conditions of redemption of the holders of any additional Partnership
Units and to issue additional Partnership Interests in accordance with
Section 4.03;

WHEREAS, the General Partner previously established a series of Preferred Units,
designated as “Series A Preferred Units” pursuant to that certain First
Amendment to First Amended and Restated Agreement of Limited Partnership of the
Partnership, dated August 10, 2016 (the “First Amendment”), which sets forth the
rights and preferences of the Series A Preferred Units; and

WHEREAS, the General Partner desires to establish a new series of Preferred
Units, which shall be referred to as “Series B Preferred Units”, and to amend
the Partnership Agreement, pursuant to, and in accordance with, the Partnership
Agreement, for the purpose of setting forth the rights and preferences of the
Series B Preferred Units.



--------------------------------------------------------------------------------

NOW, THEREFORE, the General Partner has set forth in this Amendment and in the
related Partnership Unit Designation to be attached to and made Exhibit SB to
the Partnership Agreement the preferences and other rights, voting powers,
restrictions, limitations as to payments, qualifications and terms and
conditions of conversion and redemption of the Series B Preferred Units.

1.    Terms of Series B Preferred Units.

(a)     In making distributions pursuant to Article V of the Partnership
Agreement and allocations pursuant to Article VI of the Partnership Agreement,
the General Partner shall take into account the provisions of Exhibit SB.

2.    Distributions on Winding Up. Article XIII of the Partnership Agreement
shall be amended by deleting the existing Section 13.02(a)(iv) and adding the
following new Section 13.02(a)(iv):

“Fourth, to the holders of Series A Preferred Units and Series B Preferred
Units, in accordance with the terms of Exhibit SA and Exhibit SB.”

3.    Exhibits. The Partnership Agreement is hereby supplemented by adding after
Exhibit SA to the Partnership Agreement the following new Exhibit SB to the
Partnership Agreement:



--------------------------------------------------------------------------------

EXHIBIT SB

SERIES B PREFERRED UNITS

PARTNERSHIP UNIT DESIGNATION

Reference is made to the First Amended and Restated Agreement of Limited
Partnership, as amended (the “Partnership Agreement”) of Gladstone Land Limited
Partnership, a Delaware limited partnership (the “Partnership”), of which this
Partnership Unit Designation shall become a part.

Capitalized terms used herein and not defined herein shall have the meanings
ascribed thereto in the Partnership Agreement. Section references are (unless
otherwise specified) references to sections in this Partnership Unit
Designation.

The General Partner has set forth in this Partnership Unit Designation the
following description of the preferences and other rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption of a class and series of Partnership Interests to be
represented by Partnership Units which shall be referred to as the “Series B
Preferred Units”:

1.    Designation and Number. A series of Partnership Units in the Partnership,
designated as the “Series B Preferred Units,” is hereby established. The number
of Series B Preferred Units shall be 6,500,000.

2.    Rank. Series B Preferred Units will, with respect to distribution rights
and rights upon liquidation of the Partnership, rank (a) senior to the OP Units,
and to all other classes and series of Units ranking junior to Series B
Preferred Units with respect to distribution rights or rights upon liquidation
of the Partnership; (b) on a parity with the Series A Preferred Units and any
other Preferred Parity Units with respect to distribution rights and rights upon
liquidation of the Partnership; (c) junior to all classes and series of Units
issued by the Partnership, the terms of which specifically provide that such
Units rank senior to Series B Preferred Units with respect to distribution
rights and rights upon liquidation of the Partnership; and (d) junior to all
existing and future indebtedness of the Partnership.

3.    Voting. Holders of Series B Preferred Units shall not have any voting
rights, except with respect to those matters required by law.

4.    Nonliquidating Distributions. Except as otherwise provided in Sections 5
and 6 of this Partnership Unit Designation:

(a)    Holders of Series B Preferred Units shall be entitled to receive, when
and as authorized by the General Partner and declared by the Partnership out of
funds of the Partnership legally available for payment, preferential cumulative
cash distributions at the rate of 6.00% per annum of the $25.00 liquidation
preference per Series B Preferred Unit, equal to a fixed annual amount of $1.50
per Series B Preferred Unit. Distributions on the Series B Preferred Units shall
be cumulative from (but excluding) the last day of the Parent’s most recent
dividend period for which dividends have been paid by the Parent or, if no
dividends have been paid by the Parent, from the date of issuance and shall be
payable monthly in arrears on or before the last Business Day of each month. Any
distribution payable on the Series B Preferred Units for any distribution period
will be computed on the basis of a 360-day year consisting of twelve 30-day
months. Distributions will be payable to holders of record as they appear in the
records of the Partnership at the close of business on the applicable record
date, which shall be such date designated by the General Partner that is not
more than 20 nor less than seven days prior to the applicable distribution
payment date.



--------------------------------------------------------------------------------

(b)    No distribution on Series B Preferred Units shall be authorized by the
General Partner or declared or paid or set apart for payment by the Partnership
at such time as the terms and provisions of any agreement of the General
Partner, the Parent or the Partnership, including any agreement relating to the
indebtedness of any of them, prohibits such declaration, payment or setting
apart for payment or provides that such declaration, payment or setting apart
for payment would constitute a breach thereof or a default thereunder, or if
such declaration or payment shall be restricted or prohibited by law.

(c)    Notwithstanding the foregoing, distributions on Series B Preferred Units
will accrue whether or not the Partnership has earnings, whether or not there
are funds legally available for the payment of such distributions, whether or
not such distributions are declared and whether or not such distributions are
prohibited by agreement. Except as set forth in the next sentence, no
distributions will be declared or paid or set apart for payment on Preferred
Parity Units, OP Units or other Partnership Units ranking junior to Series B
Preferred Units with respect to distribution rights or rights upon liquidation
of the Partnership, for any period unless full cumulative distributions have
been or contemporaneously are declared and paid or declared and a sum sufficient
for the payment thereof is set apart for such payment on Series B Preferred
Units for all past distribution periods and the then current distribution
period. When distributions are not paid in full (or a sum sufficient for such
full payment is not so set apart) upon Series B Preferred Units and other
Preferred Parity Units, all distributions declared upon Series B Preferred Units
and other Preferred Parity Units shall be declared pro rata so that the amount
of distributions declared per Series B Preferred Unit and other Preferred Parity
Unit shall in all cases bear to each other the same ratio that accumulated
distributions per Series B Preferred Unit and other Preferred Parity Unit (which
shall not include any accumulation in respect of unpaid distributions for prior
distribution periods with respect to any Preferred Parity Units that are not
entitled to cumulative distributions) bear to each other.

(d)    Except as provided in the immediately preceding paragraph, unless full
cumulative distributions on Series B Preferred Units have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof is set apart for payment for all past distribution periods and
the then current distribution period, no distributions (other than in OP Units
or other Partnership Units ranking junior to Series B Preferred Units with
respect to distribution rights or rights upon liquidation of the Partnership)
shall be declared or paid or set aside for payment upon any Preferred Parity
Units, OP Units or other Partnership Units ranking junior to Series B Preferred
Units with respect to distribution rights or rights upon liquidation of the
Partnership, nor shall any Preferred Parity Units, OP Units or other Partnership
Units ranking junior to Series B Preferred Units with respect to distribution
rights or rights upon liquidation of the Partnership be redeemed, purchased or
otherwise acquired for any consideration (or any moneys be paid to or made
available for a sinking fund for the redemption of any such Preferred Parity
Units, OP Units or other Partnership Units ranking junior to Series B Preferred
Units with respect to distribution rights or rights upon liquidation of the
Partnership) by the Partnership (except (i) by conversion into or exchange for
OP Units or other Partnership Units ranking junior to Series B Preferred Units
with respect to distribution rights and rights upon liquidation of the
Partnership, (ii) in connection with the redemption, purchase or acquisition of
equity securities under incentive, benefit or share purchase plans of the Parent
for officers, directors or employees or others performing or providing similar
services, or (iii) by other redemption, purchase or acquisition of such equity
securities by the Parent for the purpose of preserving the Parent’s ability to
qualify to be taxed as a REIT). Nothing in this paragraph shall be construed to
prohibit the Parent from acquiring OP Units pursuant to Section 8.06(b) of the
Partnership Agreement.

(e)    Holders of Series B Preferred Units shall not be entitled to any
distribution in excess of full cumulative distributions on Series B Preferred
Units as provided above. Any distribution made on Series B Preferred Units shall
first be credited against the earliest accrued but unpaid distribution



--------------------------------------------------------------------------------

due with respect to such shares which remains payable. No interest, or sum of
money in lieu of interest, shall be payable in respect of any distribution
payment or payments on Series B Preferred Units which may be in arrears.

(f)    In determining whether a distribution (other than upon voluntary or
involuntary liquidation), redemption or other acquisition of the Partnership
Units or otherwise is permitted under Delaware law, no effect shall be given to
the amounts that would be needed, if the Partnership were to be liquidated at
the time of the distribution, to satisfy the preferential rights upon
distribution of holders of Partnership Units whose preferential rights are
superior to those receiving the distribution.

(g)    This Section 4 is intended to provide the Holder of a Series B Preferred
Unit with the same entitlement to periodic distributions per Series B Preferred
Unit as a holder of a share of 6.00% Series B Cumulative Redeemable Preferred
Stock, par value $0.001 per share, of the Parent (“Series B Preferred Stock”)
and shall be interpreted consistently therewith.

5.    Liquidation Preference.

(a)    Upon any liquidation of the Partnership, the holders of Series B
Preferred Units are entitled to be paid out of the assets of the Partnership
legally available for distribution to its Partners a liquidation preference
equal to the sum of (i) $25.00 per Series B Preferred Unit, and (ii) an amount
equal to all accumulated and unpaid distributions up to and including the date
of the redemption, in cash or property at its fair market value as determined by
the General Partner before any distribution of assets is made with respect to OP
Units or other Partnership Units ranking junior to Series B Preferred Units with
respect to distribution rights or rights upon liquidation of the Partnership.

(b)    If upon any liquidation of the Partnership, the assets of the
Partnership, or proceeds thereof, distributable among the holders of Series B
Preferred Units shall be insufficient to pay in full the preferential amount and
liquidating payments on any other class or series of Preferred Parity Units,
then such assets, or the proceeds thereof, shall be distributed among the
holders of Series B Preferred Units and any such other Preferred Parity Units
ratably in the same proportion as the respective amounts that would be payable
on such Series B Preferred Units and any such other Preferred Parity Units if
all amounts payable thereon were paid in full.

(c)    Written notice of any such liquidation of the Partnership, stating the
payment date or dates when, and the place or places where, the amounts
distributable in such circumstances shall be payable, shall be given by first
class mail, postage pre-paid, not less than 30 nor more than 60 days prior to
the payment date stated therein, to each holder of Series B Preferred Units at
the respective addresses of such holders as the same shall appear on the records
of the Partnership.

(d)    Upon the liquidation of the Partnership, after payment shall have been
made in full in respect of the Series B Preferred Units, the holders of Series B
Preferred Units shall not be entitled to receive any further amounts in respect
of Series B Preferred Units.

(e)    None of a consolidation or merger of the Partnership with or into another
entity, a merger of another entity with or into the Partnership, a sale, lease
or conveyance of all or substantially all of the Partnership’s property shall be
considered a liquidation of the affairs of the Partnership for purposes of this
Section 5.

6.    Redemption. In the event that shares of Series B Preferred Stock are
redeemed for cash in accordance with the governing documents of the Parent,
then, concurrently therewith, an equivalent number of Series B Preferred Units
held by the Parent shall be automatically redeemed for the same



--------------------------------------------------------------------------------

amount of cash paid with respect to the redeemed shares of Series B Preferred
Stock. Any such redemption of Series B Preferred Units will be effective at the
same time as the redemption of the corresponding shares of Series B Preferred
Stock.

7.    No Conversion. Series B Preferred Units are not convertible into or
exchangeable for any other securities or property.

8.    No Maturity or Sinking Fund. The Series B Preferred Units have no maturity
date. No sinking fund has been established for the retirement or redemption of
Series B Preferred Units.

[Signature Page Follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Gladstone Land Partners, LLC, as the sole general partner of
the Partnership, has executed this Amendment as of the date first written above,
and the Partnership Agreement is hereby amended by giving effect to the terms
set forth herein as of such date.

 

GENERAL PARTNER: Gladstone Land Partners, LLC By: Gladstone Land Corporation,
its sole member

By:  

/s/ David J. Gladstone

Name: David J. Gladstone Title: Chief Executive Officer